Title: Memorandum List of Taxable Land and Property, May 1760
From: Washington, George
To: 

 

[c.May 1760]

A List of Lands &ca given unto the Clerk of Fairfax County—in the year 176⟨0⟩



Acres



In Fairfax Coty Mt Vernon Tract &ca
2626



bot of Mr Clifton
1806



Frederick Cty sundry Tracts
2315




6747 @ 2 pr ct is
£6.15


One Chariot

1.  


One Chair

.10




£8. 5


Note Paid Mr John West Junr the above sum of £8.5.0 Taxes on the above Lan⟨ds⟩ and Carriages 28th July 1761 as will appear by his rect No. 2.

Go: Washington

